Title: To George Washington from the Board of War, 23 February 1779
From: Board of War
To: Washington, George


        Letter not found: from the Board of War, 23 Feb. 1779. GW wrote the Board of War on 26 Feb.: “I am honored with yours of the 19th 22d and 23d instants with their several enclosures.” In a letter of 13 April from the Board of War to GW, it is explained that the letter of 23 Feb. discusses the disputed promotion of Maj. Francis Nichols and presents “all we know of the Arrangement & the Concern we had in that Bussiness” (DLC:GW).
